Title: From John Adams to John Marshall, 13 August 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy Aug 13 1800

In answer to yours of the 2d I have agreed to the appointment of Major David Hopkins to be Marshall of Maryland, according to the advice of Mr Stoddert, although it was a great disappointment & mortification to me to loose the only opportunity I shall ever have of testifying to the world, the high opinion I have of the merits of a great majistrate, by the appointment of his son to an office for which he is fully qualified & accomplished.—I agree with you, that a letter should be written to the government of Guadaloupe, remonstrating against the treatment of Daniel Tripe & another sailor, & holding up the idea of retaliation—I agree too, that complaints should be made through Mr. Humphreys to the Spanish court, of the violation of their treaty in the case of Gregoire & Pickard of Boston. I return Mr. Sitgreaves letter received in yours of Aug 2d.
With cordial esteem
